     Case 3:19-cv-00054-MMD-CLB Document 43 Filed 04/06/21 Page 1 of 5



1                                  UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3

4    TYRONE T.H. NALL,                                  Case No. 3:19-cv-00054-MMD-CLB

5                                          Plaintiff,
                                                        ORDER
6          v.

7    KIM ADAMSON, et. al.,

8                                     Defendants.
9

10
                This case involves a civil rights action filed by Plaintiff Tyrone T.H. Nall (“Nall”),
11
     involving the treatment provided to Nall for fibromyalgia and peripheral neuropathy while
12
     he was in the custody of the Nevada Department of Corrections (“NDOC”). (ECF No.
13
     10). Nall moved to compel Defendant Michael Minev (“Minev”) to provide documents he
14
     requested during discovery in this case, specifically his own medical records. (ECF No.
15
     38). 1 Minev filed a response claiming the motion should be denied as moot because he
16
     has since provided the requested documents to Nall. (ECF No. 39). In reply, it appears
17
     that Nall admits that Minev provided the requested documents for his review with the
18
     Warden’s office. (ECF No. 40 at 1-2). However, citing to an unpublished order issued by
19
     another judge in this district, Nall claims that Minev was required to provide him with a
20
     copy of his medical records that he could maintain in his cell. (ECF No. 40).
21
     ///
22
     ///
23

24   1      Nall also filed a second motion entitled, “Motion for Submission of Decision of
25   Motion to Compel.” (ECF No. 42). Such a filing is improper and is denied. Nall is advised
     that the court decides motions one at a time, as they are received from litigants. At any
26   given time, the court has hundreds of motions pending before it and thus it takes time to
     get to each motion. Filing additional motions attempting to speed up the court’s decision
27   on another motion, or highlight the filing of a motion, slows down the process and bogs
     down the court’s docket. Accordingly, the motion for submission (ECF No. 42) is denied
28
     as moot, considering this order.
     Case 3:19-cv-00054-MMD-CLB Document 43 Filed 04/06/21 Page 2 of 5



1    I.    FACTUAL AND PROCEDURAL HISTORY

2          The facts and history related to the present discovery dispute are as follows. On

3    November 9, 2020, Nall mailed Minev a set of requests for production of documents.

4    (ECF No. 39 at 2). Minev was required to respond to the request by no later than

5    Wednesday, December 15, 2020. See Fed. R. Civ. P. 34(b)(2)(A) (response due within

6    30 days); Fed. R. Civ. P. (a), (d) (calculation of time including adding 3 days for mailing

7    and when period ends of Saturday proceed to next court day).

8          On December 11, 2020, Defendant filed a motion seeking an extension of time to

9    respond to Nall’s request. (ECF No. 24). The court granted the extension and set the

10   new deadline for December 22, 2020. (ECF No. 24). Defendant, by his own admission,

11   did not comply with this deadline. 2 Rather, 26 days later, on January 14, 2021, Minev

12   provided some of the documents responsive to his requests. (ECF No. 39 at 2). On this

13   date, Minev asserts he provided “335 pages to Nall, with an admonition that Nall would

14   be required to kite to see the documents.” (Id.) Presumably, these records were Nall’s

15   medical records Minev did not provide directly to Nall.

16         On January 19, 2021, Nall sent Minev a letter requesting a “meet and confer”

17   related to the issues surrounding these discovery issues. (ECF No. 38 at 12-13.) There

18   is no evidence Minev responded to this letter. On January 26, 2021, Nall sent Minev a

19   second meet and confer letter regarding these issues. (ECF No. 38 at 16-17). Again,

20   Minev did not respond. Thereafter, Nall filed the current motion to compel. (ECF No. 38).

21         Minev did two things in response to Nall’s Motion. First, he sent Nall another 98

22   pages of medical records. (ECF No. 39 at 2). Next, Minev filed his response claiming the

23   motion to compel should be denied because “Nall has received all documents he

24

25
     2     Defendant’s counsel claims that he suffered a serious illness on December 17,
26   2021 which he stated made “it very difficult to work.” (ECF No. 39 at 2). While the court
     is sympathetic to Defense Counsel medical issues, he works for the Nevada Attorney
27   General’s Office and is not a solo practitioner. There is no explanation in the response
     why another attorney was not asked to assist with this deadline or why another
28
     extension was not obtained, given the medical issues, prior to the deadline expiring.

                                                 2
     Case 3:19-cv-00054-MMD-CLB Document 43 Filed 04/06/21 Page 3 of 5



1    requested.” (Id.) Minev did not assert or argue that the requests were improper or

2    irrelevant. Rather, he simply claimed the motion should be denied because he allegedly

3    complied. Of note, Minev also did not address or respond, in any way, to Nall’s argument

4    that Minev’s production was insufficient because he simply made the records available

5    for Nall’s review at the Warden’s Office.

6           In reply, Nall acknowledges Minev provided the records he requested in

7    discovery. (ECF No. 40 at 1-2). However, he reiterates that the production was

8    insufficient because he was not given a copy of the records. Rather, he claims Minev

9    was required to provide him a physical copy of the records. In support of this argument,

10   he cites to an order issued by Judge Cobb in Ruiz v. NDOC, Case No. 3:17-cv-00643-

11   RCJ-WGC, ECF No. 40.

12          Thus, contrary to Minev’s Response, this motion is not entirely moot. Although

13   Minev may have made the records available for Nall’s review, Minev did not respond to

14   the Nall’s argument that he should be provided a copy of these records that he could

15   maintain in his cell.

16   II.    ANALYSIS

17          The Federal Rules of Civil Procedure permit a party to “move for an order

18   compelling an answer, designation, production, or inspection,” if: (iv) a party fails to

19   produce documents . . . requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(A)-(B).

20   Federal Rule of Civil Procedure 26(b)(l) provides that, “[p]arties may obtain discovery

21   regarding any nonprivileged matter that is relevant to any party's claim or defense and

22   proportional to the needs of the case[.]” Fed. R. Civ. P 26(b)(1). The rule identifies six

23   factors regarding proportionality: (1) the importance of the issues at stake in the action;

24   (2) the amount in controversy; (3) the parties' relative access to relevant information; (4)

25   the parties' resources; (5) the importance of the discovery in resolving the issues; and

26   (6) and whether the burden and expense of the proposed discovery outweighs its likely

27   benefit. Fed. R. Civ. P 26(b)(1). The party opposing discovery has the burden of showing

28   that the discovery requested is irrelevant, over broad, or unduly burdensome. Fosbre v.


                                                  3
     Case 3:19-cv-00054-MMD-CLB Document 43 Filed 04/06/21 Page 4 of 5



1    Las Vegas Sands Corp., 2016 U.S. Dist. LEXIS 1073, 2016 WL 54202, at 4 (D. Nev.

2    Jan. 5, 2016).

3           Here, Minev does not dispute that the evidence requested in discovery was

4    relevant and is proportional to the needs of the case. In fact, Minev asserts that he

5    provided the requested discovery to Nall by making the documents available for Nall’s

6    inspection at the Warden’s Office. Thus, on this basis alone, Minev claims the motion

7    should be denied as moot.

8           However, Nall claims that Minev has not sufficiently complied with his discovery

9    obligations because he did not provide him a copy of the records directly. Nall cites to

10   an order entered by Magistrate Judge Cobb in another case which granted a request by

11   an inmate to receive a copy of his medical records in litigation that related to the

12   inmate’s medical treatment at the expense of the NDOC.

13          Pursuant to Local Rule 7-2, “the failure of an opposing party to file points and

14   authorities in response to any motion . . . constitutes a consent to granting the motion.”

15   Here, Minev failed to oppose Nall’s motion to the extent he specifically requested to

16   personally receive a copy of his medical records. On this basis alone, the court could

17   grant Nall’s motion in its entirety.

18          However, despite Minev’s failure to responds to this argument, the court has

19   reviewed and considered the merits of Nall’s argument, including reviewing and

20   analyzing the order cited by Nall in Ruiz v. NDOC, Case No. 3:17-cv-00643-RCJ-WGC

21   at ECF Number 40, which was issued by Judge Cobb. Although this order is not binding

22   on the court, after thorough consideration and independent research and analysis, the

23   court finds Judge Cobb’s analysis both persuasive and appropriate with respect to AR

24   639.08.

25          Therefore, the court adopts the analysis, reasoning, and conclusions in Judge

26   Cobb’s order related specifically to AR 639.08. Specifically, this court finds that the plain

27   meaning of AR 639.02(8) grants inmates engaged in litigation directly involving medical

28   records to possess relevant copies of the records. In addition, the court also finds that


                                                  4
     Case 3:19-cv-00054-MMD-CLB Document 43 Filed 04/06/21 Page 5 of 5



1    those medical records must be provided to the inmate at the NDOC’s expense. As such,

2    the court grants Nall’s motion to compel. (ECF No. 38). Within fourteen (14) days of the

3    issuance of this order, Minev is ordered and directed to provide copies of Nall’s medical

4    records directly to him at the NDOC’s expense.

5    III.   CONCLUSION

6           IT IS THEREFORE ORDERED that Nall’s Motion to Compel (ECF No. 38) is

7    granted.

8           IT IS FURTHER ORDERED that within fourteen (14) days of the issuance of this

9    order, Minev is ordered and directed to provide copies of Nall’s medical records directly

10   to him at the NDOC’s expense.

11          IT IS FURTHER ORDERED that Nall’s Motion for Submission of Decision of

12   Motion to Compel (ECF No. 38) is denied as moot.

13

14   DATED: April 6, 2021

15

16                                             ______________________________________
                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                5
